                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Kenneth C.Hall,
      Petitioner,

V.                                                                   I:18cvl036(AJT/TCB)

Harold W.Clarke,
      Respondent.

                                  MEMORANDUM OPINION


        Kenneth Carlos Hall("Hall" or "petitioner"), a Virginia inmate proceeding pro       filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, claiming that his trial and

conviction were plagued by reversible error. On December 13,2018, respondent, through

counsel, filed a Motion to Dismiss and Rule 5 Answer supported by a legal brief and

documentary exhibits. Dkt. Nos. 13-15. Petitioner later filed two oppositions to respondent's

Motion. Dkt. Nos. 20,22. For the reasons outlined below, respondent's Motion to Dismiss will

be granted, and the underlying petition for writ of habeas corpus will be dismissed.

                                         1. Background

       On April 10,2014,ajudge ofthe Circuit Court of Loudoun County found petitioner

guilty of possession of burglarious tools and felony petit larceny, third or subsequent offense.'
Dkt. No. 15-1. On September 24,2014,the Circuit Court imposed upon Hall a sentence of

fifteen years imprisonment with ten years and seven months ofthat period suspended,resulting

in an active sentence offour years and five months. Id

        Hall did not timely appeal his convictions. Record No. 151459. Instead, he filed actions

in this Court and in the Supreme Court of Virginia. First, on September 19,2014, petitioner filed


'The relevant statutes under which petitioner was charged are Va. Code § 18.2-94 and § 18.2-96
& § 18.2-104, respectively.
